Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
Applicant’s preliminary amendment, filed 5/18/2021, amending Claims 8 and 10 is acknowledged.
Claims 1-11 are pending and are presently under consideration

Information Disclosure Statement
No Information Disclosure Statement has been filed by Applicant.

Claim Objections
Claim 7 is objected to because of the following:  The chemical structures of each of compounds I-2a, I-3a and I-4a is missing a closing parenthesis, “)” at the recitation of (CH2)3 .  For example, the structure of compound I-2a, as recited in the claim is as follows:

    PNG
    media_image1.png
    144
    389
    media_image1.png
    Greyscale

 Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 and 8-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 1-6, the phrase "for example" (“consisting of halogen (for example, fluorine, chlorine, bromine, iodine)” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claims 1-6 recite, respectively, formula I, formula I-0, formula I-1, formula I-2, formula I-3, and formula I-4.  Substituent variables R4 and R5 are defined in the claims as “each independently substituted or unsubstituted C1-C3 alkyl.”  Neither the claims, nor the specification, provide a definition of what the C1-C3 alkyl may be substituted with. As such, the metes and bounds of the substituents are not clearly and unequivocally defined. While breadth is not indefiniteness, when the claims are infinitely broad there are no metes and bounds of the claims, thus rendering them indefinite under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. In the case of "substituted" with no substituent definition, the claims are infinitely broad and therefore indefinite.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 and 7 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Fredenburg et al. (WO 2017044551 A1).
Fredenburg discloses PPARα agonist compounds, including the compound:

    PNG
    media_image2.png
    112
    151
    media_image2.png
    Greyscale
.
See page 18, 2nd compound from the top; and claim 14, penultimate compound.  
The compound anticipates formula I as recited in instant claim 1, wherein R1 is hydrogen, R2 and R3 are each methyl, R4 and R5 are each methyl, and n is 3.  The above compound anticipates instant formula I-0 as recited in instant claim 2, wherein R1 is hydrogen, R2 and R3 are each methyl, and R4 and R5 are each methyl.  The above compound of Fredenburg anticipates instant formula I-1 as recited in instant claim 3, wherein R1 is hydrogen.  The above compound of Fredenburg anticipates instant claim 7, compound I-1b.
Accordingly, claims 1-3 and 7 are properly rejected as being anticipated by Fredenburg.

Claims 1-3 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al., (“ Novel PPAR Pan Agonist, ZBH Ameliorates Hyperlipidemia and Insulin Resistance in High Fat Diet Induced Hyperlipidemic Hamster”, 2014, PLoS ONE, 9(4): e96056, 12 pages).
Chen discloses the resveratrol derivative, ZBH201102 (“ZBH”), which has the chemical structure:

    PNG
    media_image3.png
    140
    378
    media_image3.png
    Greyscale
.
See Abstract and pp. 2, Figure 1.
The compound is shown by Chen to be a PPAR pan agonist (i.e., activation of all three PPAR subtypes).  In vivo assays presented by Chen demonstrate ZBH significantly lowered hyperlipidemia and ameliorated insulin resistance more efficiently than bezafibrate [well-known PPAR pan agonist] in the hyperlipidemic hamsters primarily by activating of PPARα, and SIRT1 promotion and activation. ZBH thus presents a potential new agent to combat hyperlipidemia.” See Abstract.
The ZBH compound anticipates formula I as recited in instant claim 1, wherein R1 is hydrogen, R2 and R3 are each methyl, R4 and R5 are each methyl, and n is 3.  The above compound anticipates instant formula I-0 as recited in instant claim 2, wherein R1 is hydrogen, R2 and R3 are each methyl, and R4 and R5 are each methyl.  The above compound of Chen anticipates instant formula I-1 as recited in instant claim 3, wherein R1 is hydrogen.  The above compound of Chen anticipates instant claim 7, compound I-1b,
Accordingly, claims 1-3 and 7 are properly rejected as being anticipated by Chen.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al., (“ Novel PPAR Pan Agonist, ZBH Ameliorates Hyperlipidemia and Insulin Resistance in High Fat Diet Induced Hyperlipidemic Hamster”, 2014, PLoS ONE, 9(4): e96056, 12 pages) as applied to claims 1-3 and 7 above, and further in view of Kumar et al. (“Deuteration as a Tool for Enhancing the Half-Life of Drug”, International Journal of Engineering and Advanced Technology, 11/2019, Vol. 8, Issue 6S4, pp. 19-20).
As presented, supra, Chen discloses the resveratrol derivative, ZBH201102 (“ZBH”), which has the chemical structure:

    PNG
    media_image3.png
    140
    378
    media_image3.png
    Greyscale
.
The compound is shown by Chen to be a PPAR pan agonist (i.e., activation of all three PPAR subtypes).  In vivo assays presented by Chen demonstrate ZBH significantly lowered hyperlipidemia and ameliorated insulin resistance more efficiently than bezafibrate in the hyperlipidemic hamsters primarily by activating of PPARα, and SIRT1 promotion and activation. ZBH thus presents a potential new agent to combat hyperlipidemia.” See Abstract.
ZBH differs from the compound of instant claims 4-6 (i.e., formulae I-2, I-3 and I-4, respectively) and instant claim 7 (i.e., formulae I-2b, I-3b and I-4b), in that the R2 and/or R3 substituents of instant formulae are deuterated C1-C3 alkyl groups (e.g., methyl groups), whereas the ZBH methyl groups at the same positions on the molecule are not deuterated.  
Kumar teaches that “many drug molecules are deuterated [i.e., substitution of carbon-hydrogen bonds by carbon-deuterium bonds] to increase the residence time of the drug [by the] diminution [of] the metabolism of the drug. … The deuteration helps in increasing the dwell time of the drug and reducing frequency of dosing.”  Additionally, “deuterated drugs [are] also approved by [the] Food and Drug Administration.”  See the Abstract, as well as the entirety of the article.  Kumar teaches that deuterated compounds are more stable because the carbon-deuterium bond is resistant to enzymatic cleavage as compared to the normal carbon-hydrogen bond.
In view of the teachings of Kumar (e.g., improved stability and decreased metabolism of deuterated drugs) one of ordinary skill would have found it obvious to modify the ZBH compound (disclosed by Chen to significantly lower hyperlipidemia and ameliorate insulin resistance more efficiently than bezafibrate (well-known PPAR pan agonist) in the hyperlipidemic hamsters; thus ZBH “presents a potential new agent to combat hyperlipidemia”) by deuterating the molecule at various locations on the molecule, the locations for deuterization determined by no more than routine experimentation.
A reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill in the art might reasonably infer from the teachings. (In re Opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA) 1976).  In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).  From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole is prima facie obvious to one of ordinary skill in the art at  the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Fredenburg et al. (WO 2017044551 A1) as applied to claims 1-3 and 7 above, and further in view of the following.
Instant claim 8 is drawn to a pharmaceutical composition comprising the compound of claim 1 and suitable pharmaceutical carriers or excipients.  Claim 9 is drawn to the composition according to claim 8, “wherein the composition [is] a solution, tablet, capsule or injection.”
As presented above, Fredenburg anticipates the compounds of claims 1-3 and 7, including the instantly claimed compound, formula I-1b, as recited in instant claim 7 (which depends from formula I recited in claim 1).  See page 18, 2nd compound from the top; and claim 14, penultimate compound.  Fredenburg teaches and claims the use of the compounds for the treatment of a mitochondrial disease or condition in a subject.  See claims 1 and 14, for example.
Fredenburg does not explicitly exemplify compositions of any of the disclosed compounds.  However, the publication does disclose that pharmaceutical compositions of the disclosed PPARα agonist compounds, “and typically at least one additional substance, such as an excipient, a known therapeutic other than those of the present disclosure, and combinations thereof.”  See pp. 21, penultimate paragraph, for example.
Furthermore, Fredenburg also teaches “the composition is formulated in accordance with routine procedures as a pharmaceutical composition adapted for intravenous, subcutaneous, intramuscular, oral, intranasal, or topical administration to human beings.”
One of ordinary skill in the art would have found it obvious to formulate the PPARα agonist compounds with suitable excipients to facilitate administration to a patient by the appropriate route, such as orally.  Oral administration would require the formulation of the compound with excipients in any suitable dosage form, which would include tablets and capsules.
A reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill in the art might reasonably infer from the teachings. (In re Opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA) 1976).  In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).  From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole is prima facie obvious to one of ordinary skill in the art at  the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Lakatos et al. (“The Role of PPARs in Lung Fibrosis”, PPAR Research, Vol. 2007, Article ID 71323, 10 pages), in view of Chen et al., (“Novel PPAR Pan Agonist, ZBH Ameliorates Hyperlipidemia and Insulin Resistance in High Fat Diet Induced Hyperlipidemic Hamster”, 2014, PLoS ONE, 9(4): e96056, 12 pages), as applied to 1-3 and 7, above.
Instant claim 10 is drawn to a method of treating a fibrotic disease in a subject in need thereof, comprising the step of administering to the subject an effective amount of the compound of claim , or a pharmaceutically acceptable salt thereof.  Claim 11 is drawn to the method of claim 10, wherein the fibrotic disease is selected from the group consisting of liver fibrosis, lung fibrosis, kidney fibrosis and cardiac fibrosis.
Lakatos discloses that “the peroxisome proliferator-activated receptors (PPARs) play important roles in regulating processes related to fibrogenesis, including cellular differentiation, inflammation, and wound healing. PPARα agonists, including the hypolipidemic fibrate drugs, inhibit the production of collagen by hepatic stellate cells and inhibit liver, kidney, and cardiac fibrosis in animal models. In the mouse model of lung fibrosis induced by bleomycin, a PPARα agonist significantly inhibited the fibrotic response, while PPARα knockout mice developed more serious fibrosis.”  See Abstract, and page 6, “CONCLUSION”.  
Although Lakatos teaches “PPARα agonists, including the hypolipidemic fibrate drugs, inhibit the production of collagen by hepatic stellate cells and inhibit liver, kidney, and cardiac fibrosis in animal models”, Lakatos does not teach the use of the instantly claimed compounds for the treatment of fibrotic diseases.
As presented above Chen discloses the resveratrol derivative, ZBH201102 (“ZBH”), which has the chemical structure:

    PNG
    media_image3.png
    140
    378
    media_image3.png
    Greyscale
.
The compound is shown by Chen to be a PPAR pan agonist (i.e., activation of all three PPAR subtypes).  Chen teaches that ZBH was constructed “by incorporating the key pharmacophore of fibrates into the natural scaffold of resveratrol.”  See Abstract.
One of ordinary skill in the art would have found it obvious to try the PPAR agonist, ZBH, as taught by Chen, to treat fibrotic diseases, such as lung fibrosis, as taught by Lakatos, because Lakatos teaches the effective use of another PPAR agonist, bezafibrate, to treat lung fibrosis.  It would have been obvious to substitute one known PPAR agonist for another because the substitution of one known element for another would have yielded predictable results.  Substituting equivalents, namely PPAR agonists, motivated by the reasonable expectation that the respective species will behave in a comparable manner or even provide comparable results in related circumstances, is prima facie obvious.  
A reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill in the art might reasonably infer from the teachings. (In re Opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA) 1976).  In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).  From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole is prima facie obvious to one of ordinary skill in the art at  the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Conclusion
Claims 1-11 are rejected.
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGG POLANSKY whose telephone number is (571)272-9070. The examiner can normally be reached M-F 10:30-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S Lundgren can be reached on 571-272-5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GREGG POLANSKY/Examiner, Art Unit 1629 

/SAVITHA M RAO/Primary Examiner, Art Unit 1629